DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/30/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the context of the claim language, original disclosure, and the requisite knowledge a person of ordinary skill in the art, it is unclear what the limitation “a lane is maintained until the autonomous driving vehicle is stopped…control authority is automatically transferred… to a driver” actually means. According to Figure 3 of the Applicant’s Specification, the MRM mode is continually operated until the vehicle stops and throughout this time the MRM is being released and the takeover of the driver is in progress. It is unclear from the specification when the driver takes over the control of the vehicle and whether some part of the automated system is still engaged maintaining some kind of lane keeping assistance. For examination purposes, the Examiner has interpreted the claim limitations to mean that once a driver initiates a takeover action, the cruise control system goes to a minimum control setting and the automated deceleration action is stopped so that the driver may bring the vehicle to rest at their own desired location. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method for controlling autonomous driving).
Step 2A Prong 1: The claim is directed to the abstract ideas of mental processes. The claim recites the limitations (monitoring, by the first autonomous driving controller), and (entering…a…mode). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The limitation “to control deceleration” is directed to the intended use of the control modes. The control modes comprise anticipated acceleration, deceleration, and steering maneuvers for a single vehicle. The nominal recitation of the controllers does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a first/ second driving controller (2) an autonomous driving vehicle. The recited controllers are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract ideas. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and in a vehicle environment. The controllers and autonomous vehicle are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-10
These method claims, comprise additional elements that while adding to the abstract ideas of
claim 1 are not enough to overcome the mental process grouping rejection of claim 1 or
transform the abstract ideas into a practical application as the autonomous vehicle control and navigation fault sensing and control authority transfers are well-understood, routine and conventional in the art, as indicated in the following rejections under § 103.
As per claim 11
Step 1: The claim is directed to an apparatus as it recites (an apparatus for controlling autonomous driving).
Step 2A Prong 1: The claim is directed to the abstract ideas of mental processes. The claim recites the limitations (sensing information received from the sensor), and (sense a system fault). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The limitation “to control deceleration” is directed to the intended use of the control modes. The control modes comprise anticipated acceleration, deceleration, and steering maneuvers for a single vehicle. The nominal recitation of the controllers does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a first/ second driving controller (2) an autonomous driving vehicle. The recited controllers are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract ideas. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and in a vehicle environment. The controllers and autonomous vehicle are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101.
As per claims 12-20
These apparatus claims, comprise additional elements that while adding to the abstract ideas of
claim 11 are not enough to overcome the mental process grouping rejection of claim 11 or
transform the abstract ideas into a practical application as the autonomous vehicle control and navigation fault sensing and control authority transfers are well-understood, routine and conventional in the art, as indicated in the following rejections under § 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shionome, US-20210300392-A1, and in view of Park, US-20200201323-A1, hereinafter referred to as Shionome, and Park. 
As per claim 1
Shionome discloses [a] method for controlling autonomous driving of an autonomous driving vehicle including a first autonomous driving controller and a second autonomous driving controller which are provided in a dual structure, the method comprising (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group, The failure determination unit 1a determines whether a failure has occurred in any one of the plurality of controllers 1, 2, 3, 4, 5, 6, 7 included in the first controller group A while the autonomous driving mode is selected - Shionome Figs 2 & 3 and ¶31, ¶32 & ¶57): 
monitoring, by the first autonomous driving controller, a system fault during the autonomous driving (On the other hand, upon determining that a failure has occurred in any one of the on-board controllers in S2, the failed controller group to which the failed controller belongs and the normal controller group to which the failed controller does not belong are specified - Shionome Figs 2 & 3 and ¶78); 
when the system fault is detected, switching over to the second autonomous driving controller (When the normal controller group receives the failure information via the fourth CAN communication line 11, the controller included in the normal controller group is used to execute a failure mode 1 or a failure mode 2 for backing up the operation function that is lost due to the failure (S7) - Shionome Figs 2 & 3 and ¶79); and 
Shionome does not disclose entering, by the second autonomous driving controller, a Minimum Risk Management (MRM) mode to control deceleration of the autonomous driving vehicle.
However, Park teaches entering, by the second autonomous driving controller, a Minimum Risk Management (MRM) mode to control deceleration of the autonomous driving vehicle (safety control is started to prevent an accident and ensure safety of the vehicle, the system changes the destination and brings the vehicle to a safe stop - Park Figs 1, 4, & 5 and ¶65, and ¶70).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 2
Shionome further discloses wherein the system fault includes (includes not only failures of the ADAS sub-controller 21 and the second steering controller 26 themselves, but also connector failures, communication failures, actuator failures, and the like - Shionome Figs 2, 3, & 5 and ¶85): 
at least one of a fault of a controller to control a behavior of the autonomous driving vehicle or a communication fault (includes not only failures of the ADAS sub-controller 21 and the second steering controller 26 themselves, but also connector failures, communication failures, actuator failures, and the like - Shionome Figs 2, 3, & 5 and ¶85).
As per claim 3
Shionome further discloses wherein the second autonomous driving controller partially includes a function of the first autonomous driving controller (ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. Upon determining that it is necessary to avoid an obstacle during travel along a single lane while the autonomous driving mode is selected - Shionome Figs 2, 3, & 5 and ¶47).
As per claim 4
Shionome further discloses wherein the fault of the controller is a fault of the first autonomous driving controller (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group - Shionome Figs 2, 3, & 5 and ¶31 & ¶32), and 
wherein when the fault of the first autonomous driving controller occurs, a control
authority over the autonomous driving is transferred to the second autonomous driving controller (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group - Shionome Figs 2, 3, & 5 and ¶31 & ¶32).
As per claim 5
Shionome further discloses wherein the first autonomous driving controller includes (first controller group A - Shionome Figs 2, 3, & 5 and ¶33): 
a precision positioning equipment, a cognition equipment, a determination equipment, and a control equipment, based on sensing information (the controllers provided in the first controller group A include an ADAS controller 1, an AVM controller 2, a RADAR controller 3, an HDmap controller 4, and an SR controller 5. In addition, a brake controller 6 (e.g., an eACT controller) and a first steering controller 7 (e.g., an StBW1 controller) are provided - Shionome Figs 2, 3, & 5 and ¶33), and 
wherein the second autonomous driving controller includes (second controller group B selected - Shionome Figs 2, 3, & 5 and ¶44): 
the cognition equipment to recognize a line and a vehicle driving in front, based on the sensing information from a front camera (ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. Upon determining that it is necessary to avoid an obstacle during travel along a single lane while the autonomous driving mode is selected - Shionome Figs 2, 3, & 5 and ¶47); and 
Shionome does not disclose and a front radar;
the control equipment to control the deceleration of the autonomous driving vehicle by calculating a required command value based on the recognized line and vehicle driving in front.
However, Park teaches and a front radar (a sensor 110 including at least a camera 112, a radar 114, and a LiDAR 116 - Park Figs 1, 4, & 5 and ¶33);
the control equipment to control the deceleration of the autonomous driving vehicle by calculating a required command value based on the recognized line and vehicle driving in front (The lane marking detection module 150d may detect lanes in an image captured by the camera 112 or the like and find a safe zone or a shoulder on the basis of the lane detection results…The object detection module 150e may sense other vehicles on the road so that the subject vehicle may move to a safe zone or stop on the road without colliding with another vehicle when a fault occurs…short range free space module 150h detects nearby objects through the camera 112 or the short range radar 114, determines a drivable area, and rapidly guides the vehicle to a safe zone - Park Figs 1, 2, 4, & 5 and ¶52 - ¶57).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 6
Shionome further discloses wherein the autonomous driving vehicle includes (if lane deviation is detected during travel along a single lane while the autonomous driving mode is selected, a control command to correct the steering is output to the first steering controller 7 26 - Shionome Figs 2, 3, & 5 and ¶36): 
a steering controller configured to adjust a driving direction of the autonomous driving vehicle (The third LAN communication line 33 and the fourth LAN communication line 34 connect the first steering controller 7 and the second steering controller 26 - Shionome Figs 2, 3, & 5 and ¶54); 
an acceleration/deceleration controller configured to adjust a driving speed of the autonomous driving vehicle (on-board controllers…in the autonomous driving mode, at the same time supporting the steering wheel operation assistance, acceleration/deceleration adjustment of the vehicle speed, and stopping/parking- Shionome Figs 2, 3, & 5 and ¶77); 
a first communication line configured to connect the first autonomous driving controller, the steering controller, and the acceleration/deceleration controller together (the controllers provided in the first controller group A include an ADAS controller 1, an AVM controller 2, a RADAR controller 3, an HDmap controller 4, and an SR controller 5. In addition, a brake controller 6 (e.g., an eACT controller) and a first steering controller 7 (e.g., an StBW1 controller) are provided - Shionome Figs 2, 3, & 5 and ¶33); and 
a second communication line configured to connect the second autonomous driving controller, the steering controller, and the acceleration/deceleration controller together (ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. Upon determining that it is necessary to avoid an obstacle during travel along a single lane while the autonomous driving mode is selected - Shionome Figs 2, 3, & 5 and ¶47), and
wherein the first communication line is automatically switched over to the second communication line for use when the communication fault is sensed while the first communication line is used (the network communication lines that connect the first controller group A and the second controller group B are the fourth CAN communication line 11, a second LAN communication line 32, a third LAN communication line 33, a fourth LAN communication line 34, and a fifth LAN communication line 35 - Shionome Figs 2, 3, & 5 and ¶53).
As per claim 7
Shionome further discloses wherein the steering controller and the acceleration/deceleration controller transmit a predetermined fault sensing signal to the second autonomous driving controller to activate the second autonomous driving controller, when sensing the system fault (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group, Here, “failure in the steering control system provided in the first controller group A” includes not only failures of the ADAS controller 1 and the first steering controller 7 themselves, but also connector failures, communication failures, actuator failures, and the like. - Shionome Figs 2, 3, & 5 and ¶31, ¶32, ¶87).
As per claim 8
Shionome further discloses further comprising: 
outputting a predetermined warning alarm message for a request for transferring a control authority from a system to a driver of the autonomous driving vehicle, when sensing the system fault (notification information is output which notifies and informs the driver, visually (displayed on a display) or audibly (alarm sound), that a failure has occurred, Here, the driver returning to the operation is determined by, for example, detecting that the driver has applied a steering force to the steering wheel with a torque sensor provided in the steering system - Shionome Figs 2, 3, & 5 and ¶60 & ¶80), 
wherein the outputting of the predetermined warning alarm message is stopped and the autonomous driving is released, when the control authority is completely transferred (Here, the driver returning to the operation is determined by, for example, detecting that the driver has applied a steering force to the steering wheel with a torque sensor provided in the steering system - Shionome Figs 2, 3, & 5 and ¶60 & ¶80 – Examiner reasons that the alarm stops once the takeover occurs as there is no more need to ask the driver to take over control).
As per claim 9
Shionome does not disclose wherein the controlling of the deceleration is performed in a state that a lane is maintained, until the autonomous driving vehicle is stopped, and 
wherein a control authority is automatically transferred from a system to a driver such that the autonomous driving is released, when sensing that the driver is involved during the controlling of the deceleration.
However, Park teaches wherein the controlling of the deceleration is performed in a state that a lane is maintained, until the autonomous driving vehicle is stopped (The lane marking detection module 150d detects a lane in which the subject vehicle travels, and the object detection module 150e senses nearby objects (S310). The short range free space module 150h searches for a nearby drivable area (S320). Also, the data fusion and localization module 150f and the road graph module 150g find the relative location and the absolute location of the subject vehicle and search for a nearby safe zone and shoulder with the support of the map 124, thereby rapidly preparing for a safe stop (S330) – Park Figs 2, 3, & 5 and ¶72), and 
wherein a control authority is automatically transferred from a system to a driver such that the autonomous driving is released, when sensing that the driver is involved during the controlling of the deceleration (Even while the minimum risk maneuver module 150a operates, the driver may take over driving from the autonomous driving by manipulating the take-over button if he or she does not want a safe stop to be fully made by the safety control system 100. When there is a take-over request of the driver (S220), the redundancy DCU 150 activates the minimum ADAS functions (S230), and the driver controls the vehicle in person (S240), so that the vehicle may be stopped at a desired location (S250) – Park Figs 2, 3, & 5 and ¶67).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 10
Shionome does not disclose wherein a deceleration degree is adaptively controlled in the state that the lane is maintained, to prevent collision with a front vehicle.
However, Park teaches wherein a deceleration degree is adaptively controlled in the state that the lane is maintained, to prevent collision with a front vehicle (The lane marking detection module 150d detects a lane in which the subject vehicle travels, and the object detection module 150e senses nearby objects (S310). The short range free space module 150h searches for a nearby drivable area (S320). Also, the data fusion and localization module 150f and the road graph module 150g find the relative location and the absolute location of the subject vehicle and search for a nearby safe zone and shoulder with the support of the map 124, thereby rapidly preparing for a safe stop (S330) – Park Figs 2, 3, & 5 and ¶72).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 11
Shionome discloses [a]n apparatus for controlling autonomous driving, the apparatus comprising (The control method and the control system according to the first embodiment are applied to an autonomous driving vehicle - Shionome Figs 2 & 3 and ¶28): 
a sensor mounted on an inner portion or an outer portion of an autonomous driving vehicle and configured to generate sensing information (image data from on-board cameras installed oriented in four directions (front, rear, left, and right) are input to carry out image processing - Shionome Figs 2 & 3 and ¶37); 
a first controller including a first autonomous driving controller and a second autonomous driving controller, which are provided in a dual structure and configured to control autonomous driving based on the sensing information received from the sensor (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group, The failure determination unit 1a determines whether a failure has occurred in any one of the plurality of controllers 1, 2, 3, 4, 5, 6, 7 included in the first controller group A while the autonomous driving mode is selected - Shionome Figs 2 & 3 and ¶31, ¶32 & ¶57); and 
a second controller configured to sense a system fault during the autonomous driving by using the first autonomous driving controller (When the normal controller group receives the failure information via the fourth CAN communication line 11, the controller included in the normal controller group is used to execute a failure mode 1 or a failure mode 2 for backing up the operation function that is lost due to the failure (S7) - Shionome Figs 2 & 3 and ¶79), 
wherein when the system fault is detected, the first controller is configured to switch over to the second autonomous driving controller (When the normal controller group receives the failure information via the fourth CAN communication line 11, the controller included in the normal controller group is used to execute a failure mode 1 or a failure mode 2 for backing up the operation function that is lost due to the failure (S7) - Shionome Figs 2 & 3 and ¶79), 
Shionome does not disclose and enter a Minimum Risk Management (MRM) mode to control deceleration of the autonomous driving vehicle
However, Park teaches and enter a Minimum Risk Management (MRM) mode to control deceleration of the autonomous driving vehicle (safety control is started to prevent an accident and ensure safety of the vehicle, the system changes the destination and brings the vehicle to a safe stop - Park Figs 1, 4, & 5 and ¶65, and ¶70).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 12
Shionome further discloses wherein the system fault includes (includes not only failures of the ADAS sub-controller 21 and the second steering controller 26 themselves, but also connector failures, communication failures, actuator failures, and the like - Shionome Figs 2, 3, & 5 and ¶85): 
at least one of a fault of a controller of the autonomous driving vehicle or a communication fault (includes not only failures of the ADAS sub-controller 21 and the second steering controller 26 themselves, but also connector failures, communication failures, actuator failures, and the like - Shionome Figs 2, 3, & 5 and ¶85).
As per claim 13
Shionome further discloses wherein the second autonomous driving controller is configured to partially perform a function of the first autonomous driving controller (ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. Upon determining that it is necessary to avoid an obstacle during travel along a single lane while the autonomous driving mode is selected - Shionome Figs 2, 3, & 5 and ¶47).
As per claim 14
Shionome further discloses wherein the fault of the controller is a fault of the first autonomous driving controller (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group - Shionome Figs 2, 3, & 5 and ¶31 & ¶32), and 
wherein when the fault of the first autonomous driving controller occurs, the second controller is configured to perform a control operation to switch over a control authority over the autonomous driving to the second autonomous driving controller (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group - Shionome Figs 2, 3, & 5 and ¶31 & ¶32).
As per claim 15
Shionome further discloses wherein the first autonomous driving controller includes (first controller group A - Shionome Figs 2, 3, & 5 and ¶33): 
a precision positioning device configured to generate information on a present position of the autonomous driving vehicle, based on the sensing information (the controllers provided in the first controller group A include an ADAS controller 1, an AVM controller 2, a RADAR controller 3, an HDmap controller 4, and an SR controller 5. In addition, a brake controller 6 (e.g., an eACT controller) and a first steering controller 7 (e.g., an StBW1 controller) are provided - Shionome Figs 2, 3, & 5 and ¶33); 
a first cognition device configured to generate information on a line and information on a vehicle driving in front, based on the sensing information (Inputs to the ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. - Shionome Figs 2, 3, & 5 and ¶47); 
a determination device configured to determine whether a dangerous situation occurs, based on the generated information (Inputs to the ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. - Shionome Figs 2, 3, & 5 and ¶47); 
a first controller configured to control steering and a speed of the autonomous driving vehicle by calculating a required command value based on the generated information and the determination result (Upon determining that it is necessary to avoid an obstacle during travel along a single lane while the autonomous driving mode is selected, a brake fluid pressure command for avoiding the obstacle using deceleration behavior of the host vehicle is output to the VDC controller 24. In addition, if a prescribed period of time has elapsed in a stopped state and it is determined that it is necessary to place the vehicle in a parked state, a parking operation command is output to the E-PKB controller 25. When it is determined that a steering assist force is required during travel while the “EPS mode” is selected, a control command to impart an assist torque to the steering system is output to the second steering controller 26 - Shionome Figs 2, 3, & 5 and ¶47), 
wherein the sensor includes a front camera (the controllers provided in the first controller group A include an ADAS controller 1, an AVM controller 2, a RADAR controller 3, an HDmap controller 4, and an SR controller 5. In addition, a brake controller 6 (e.g., an eACT controller) and a first steering controller 7 (e.g., an StBW1 controller) are provided - Shionome Figs 2, 3, & 5 and ¶33), and 
wherein the second autonomous driving controller includes (second controller group B selected - Shionome Figs 2, 3, & 5 and ¶44): 
a second cognition device configured to generate the information on the line and the information on the vehicle driving in front, based on the sensing information received from the front camera (ADAS sub-controller 21 include travel lane and obstacle information from the FrCAMERA controller 22 and obstacle information from the SONAR controller 23. Upon determining that it is necessary to avoid an obstacle during travel along a single lane while the autonomous driving mode is selected - Shionome Figs 2, 3, & 5 and ¶47); and 
Shionome does not disclose and a front radar,
and a front radar;
the control equipment to control the deceleration of the autonomous driving vehicle by calculating a required command value based on the recognized line and vehicle driving in front.
However, Park teaches and a front radar (a sensor 110 including at least a camera 112, a radar 114, and a LiDAR 116 - Park Figs 1, 4, & 5 and ¶33),
and a front radar (a sensor 110 including at least a camera 112, a radar 114, and a LiDAR 116 - Park Figs 1, 4, & 5 and ¶33);
a second controller configured to control the deceleration of the autonomous driving vehicle by calculating the required command value based on the information on the line and the information on the vehicle driving in front (The lane marking detection module 150d may detect lanes in an image captured by the camera 112 or the like and find a safe zone or a shoulder on the basis of the lane detection results…The object detection module 150e may sense other vehicles on the road so that the subject vehicle may move to a safe zone or stop on the road without colliding with another vehicle when a fault occurs…short range free space module 150h detects nearby objects through the camera 112 or the short range radar 114, determines a drivable area, and rapidly guides the vehicle to a safe zone - Park Figs 1, 2, 4, & 5 and ¶52 - ¶57).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 16
Shionome further discloses wherein the second controller includes (second controller group B selected - Shionome Figs 2, 3, & 5 and ¶44): 
a steering controller configured to adjust a driving direction of the autonomous driving vehicle (The third LAN communication line 33 and the fourth LAN communication line 34 connect the first steering controller 7 and the second steering controller 26 - Shionome Figs 2, 3, & 5 and ¶54); and 
an acceleration/deceleration controller configured to adjust a driving speed of the autonomous driving vehicle (on-board controllers…in the autonomous driving mode, at the same time supporting the steering wheel operation assistance, acceleration/deceleration adjustment of the vehicle speed, and stopping/parking- Shionome Figs 2, 3, & 5 and ¶77), 
wherein the autonomous driving vehicle includes (if lane deviation is detected during travel along a single lane while the autonomous driving mode is selected, a control command to correct the steering is output to the first steering controller 7 26 - Shionome Figs 2, 3, & 5 and ¶36): 
a first communication line configured to connect the first autonomous driving controller, the steering controller, and the acceleration/deceleration controller together (the fourth CAN communication line 11 is branched and extends to the ADAS sub-controller 21, to thereby connect the ADAS controller 1 and the ADAS sub-controller 21. The second LAN communication line 32 connects the ADAS controller 1 and the FrCAMERA controller 22. The third LAN communication line 33 and the fourth LAN communication line 34 connect the first steering controller 7 and the second steering controller 26. The fifth LAN communication line 35 connects the brake controller 6 and the VDC controller 24 - Shionome Figs 2, 3, & 5 and ¶54); and 
a second communication line configured to connect the second autonomous driving controller, the steering controller, and the acceleration/deceleration controller together (the fifth CAN communication line 27 connects the ADAS sub-controller 21, the FrCAMERA controller 22, the SONAR controller 23, and the second steering controller 26. The sixth CAN communication line 28 connects the ADAS sub-controller 21, the VDC controller 24, and the E-PKB controller 25 - Shionome Figs 2, 3, & 5 and ¶46), and
wherein the first communication line is automatically switched over to the second communication line for use when the communication fault is sensed while the first communication line is used (the network communication lines that connect the first controller group A and the second controller group B are the fourth CAN communication line 11, a second LAN communication line 32, a third LAN communication line 33, a fourth LAN communication line 34, and a fifth LAN communication line 35 - Shionome Figs 2, 3, & 5 and ¶53).
As per claim 17
Shionome further discloses wherein the steering controller and the acceleration/deceleration controller are configured to transmit a predetermined fault sensing signal to the second autonomous driving controller to activate the second autonomous driving controller, and receive a required command from the second autonomous driving controller, when the system fault is detected (based on an architecture that realizes equivalent operation functions with each controller group, a plurality of controllers are divided into a first controller group A and a second controller group B to construct a network topology, if a failure occurs in a controller included in one controller group, the operation function of the failed controller group can be ensured by backing up a controller included in the other controller group, Here, “failure in the steering control system provided in the first controller group A” includes not only failures of the ADAS controller 1 and the first steering controller 7 themselves, but also connector failures, communication failures, actuator failures, and the like. - Shionome Figs 2, 3, & 5 and ¶31, ¶32, ¶87).
As per claim 18
Shionome further discloses further comprising: 
a warning alarm device configured to output a predetermined warning alarm message for a request for transferring a control authority from a system to a driver of the autonomous driving vehicle (notification information is output which notifies and informs the driver, visually (displayed on a display) or audibly (alarm sound), that a failure has occurred, Here, the driver returning to the operation is determined by, for example, detecting that the driver has applied a steering force to the steering wheel with a torque sensor provided in the steering system - Shionome Figs 2, 3, & 5 and ¶60 & ¶80), 
wherein when the control is completely transferred, the outputting of the warning alarm message is stopped and the autonomous driving is released (Here, the driver returning to the operation is determined by, for example, detecting that the driver has applied a steering force to the steering wheel with a torque sensor provided in the steering system - Shionome Figs 2, 3, & 5 and ¶60 & ¶80 – Examiner reasons that the alarm stops once the takeover occurs as there is no more need to ask the driver to take over control).
As per claim 19
Shionome further discloses wherein the first controller is configured to (first controller group A - Shionome Figs 2, 3, & 5 and ¶33):
Shionome does not disclose control the deceleration of the autonomous driving vehicle, while maintaining a lane on which the autonomous driving vehicle travels until the autonomous driving vehicle is stopped, and
when the driver intervenes in the deceleration, automatically transfer a control authority from a system to the driver of the autonomous driving vehicle such that the autonomous driving is released.
However, Park teaches control the deceleration of the autonomous driving vehicle, while maintaining a lane on which the autonomous driving vehicle travels until the autonomous driving vehicle is stopped (The lane marking detection module 150d detects a lane in which the subject vehicle travels, and the object detection module 150e senses nearby objects (S310). The short range free space module 150h searches for a nearby drivable area (S320). Also, the data fusion and localization module 150f and the road graph module 150g find the relative location and the absolute location of the subject vehicle and search for a nearby safe zone and shoulder with the support of the map 124, thereby rapidly preparing for a safe stop (S330) – Park Figs 2, 3, & 5 and ¶72), and 
when the driver intervenes in the deceleration, automatically transfer a control authority from a system to the driver of the autonomous driving vehicle such that the autonomous driving is released (Even while the minimum risk maneuver module 150a operates, the driver may take over driving from the autonomous driving by manipulating the take-over button if he or she does not want a safe stop to be fully made by the safety control system 100. When there is a take-over request of the driver (S220), the redundancy DCU 150 activates the minimum ADAS functions (S230), and the driver controls the vehicle in person (S240), so that the vehicle may be stopped at a desired location (S250) – Park Figs 2, 3, & 5 and ¶67).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
As per claim 20
Shionome does not disclose wherein the first controller is configured to adaptively control a deceleration degree in the state the lane is maintained, to prevent collision with a front vehicle.
However, Park teaches wherein the first controller is configured to adaptively control a deceleration degree in the state the lane is maintained, to prevent collision with a front vehicle (The lane marking detection module 150d detects a lane in which the subject vehicle travels, and the object detection module 150e senses nearby objects (S310). The short range free space module 150h searches for a nearby drivable area (S320). Also, the data fusion and localization module 150f and the road graph module 150g find the relative location and the absolute location of the subject vehicle and search for a nearby safe zone and shoulder with the support of the map 124, thereby rapidly preparing for a safe stop (S330) – Park Figs 2, 3, & 5 and ¶72).
Shionome discloses a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands. Park teaches a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shionome, a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware and allows the driver to return to control of the vehicle by inputting steering commands with a system and method for safe navigational control of an autonomous vehicle using redundant controllers and hardware, automatic deceleration a vehicle to a halt when component failure is detected, and allows the driver to return to control of the vehicle by depressing a take-over button., as taught by Park, to improve driver safety by avoiding stopping in a location that makes after component failure vehicle recovery hazardous for the driver. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668 
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668